        Case 1:20-cr-00068-DLH Document 463 Filed 11/02/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA,
                                                       Case No. 1:20-cr-68
                 Plaintiff,
                                                       Motion for Detention Review:
                 v.                                    Supplemental Information

DAMONE KEITH ADAMS II,

                 Defendant.




      ¶1.     Now comes the Defendant, by and through counsel Theodore T. Sandberg,

of the law firm Olson, Juntunen, Sandberg & Boettner, Ltd., Grand Forks, North Dakota,

and submits this supplemental information in support of his Motion requesting that the

Court review Defendant’s pretrial detention.

      ¶2.     The following letter was received via email from Patricia White in support

of Mr. Adam’s detention arguments. It has been copied and pasted here in this document

for the convenience of the Court, the Government, and the record:

       To Whom It May Concern:
      I am writing to request re-instatement of the pre-trail release granted, in the state of Michigan,
      due to a change of circumstances and the risk associated with exposure to Covid-19. I
      acknowledge the serious nature of the allegations against Damone. I profess that the core
      foundation of Damone’s upbringing, his commitment to being an engaged parent and adherence
      to Judge Patti’s prior orders warrant allowing Damone to be released from custody pending trial.

      Damone was raised in a loving and supportive environment with two professional parents, for the
      majority of his life. He was educated in private and public-school environments. He traveled the
      country as a competitive swimmer. After graduating from High School, Damone attended
      college. Although maturity and struggles with managing ADHD were an impediment to
      graduating from college, he continued to explore formal and informal training programs that
      aligned with his interest. After the recent birth of his son, he began to explore options for
      returning to college and/or formally expanding his technical skills.
        Case 1:20-cr-00068-DLH Document 463 Filed 11/02/20 Page 2 of 3



      Damone has strong family support and a close relationship with myself and his father (my ex-
      husband). He resides at his lifelong permanent residence (our family home). Damone is a devoted
      father who desires to parent and spend time with his infant son. Prior to turning himself-in on
      August 24, 2020, Damone parented his 10 month old son 18 hours per day. As you know, the
      child’s mother was detained on August 27, 2020, due to a bond violation. This change of
      circumstance is a reason to allow a pre-trial release of Damone. Although the child is with me in
      a loving and stable environment, we are not a replacement for his father. Given the uncertain
      future of this situation, and presumption of innocence until proven guilty, Damone and his son
      deserve the opportunity to have at a minimum the pre-trial period to bond.
      In addition to the preceding, as a healthcare professional, I am extremely concerned with the
      possibility of exposure to COVID-19 at the correctional facility where Damone is detained. The
      facility does not have windows, which could contribute to the spread of the virus, if an exposure
      occurs. The layout and occupancy do not allow for adequate social distancing. In spite for the
      preceding, although he has been detained since August 24, 2020, he received a mask for the first
      time on October 22, 2020. If Damone were found guilty of all alleged charges, he would not be
      sentenced to death. Yet detaining him during this pandemic, prior to being found guilty of
      anything, could possibly be a death sentence.
      Again, I ascertain that Damone should be released pre-trial. His son deserves the benefit of
      bonding with with his father. Damone is not a flight risk, he was initially arrested at the address
      that is and has been his permanent residence ( i.e. listed on his ID). Additionally, he is not a
      danger to society or no more of a danger than others in society who are free pending trial ( i.e.
      Brian Higgins). Moreover, I contend that as previously exhibited under the release of judge Patty,
      his responsibilities as a father and commitment to his son will ensure above reproach conduct. I
      appreciate your time and consideration.
      Respectfully,


      Patricia White



¶3.   Defendant Adams respectfully requests that the Court review and consider this
information in making any decision and ruling regarding his detention.




                                                  2
        Case 1:20-cr-00068-DLH Document 463 Filed 11/02/20 Page 3 of 3




Respectfully Submitted:
Dated: November 2, 2020

                                    //Ted Sandberg                        //
                                    Theodore T. Sandberg
                                    Attorney at Law
                                    Olson, Juntunen, Sandberg & Boettner, Ltd.
                                    322 Demers, 4th Floor
                                    Grand Forks, North Dakota
                                    58206-5788
                                    Phone: 701-775-4688
                                    Fax: 701-775-2440
                                    Email: tsandberg@ojs-law.com




                                      3
